t c memo united_states tax_court louise b barnes donor et al petitioners v commissioner of internal revenue respondent docket nos filed date david d aughtry and david w siegel for petitioners eric b jorgensen and amy campbell for respondent cases of the following petitioners are consolidated herewith john m barnes donor docket no edwin l barnes donor docket no frank s barnes jr donor docket no mary anne g barnes donor docket no jean d barnes donor docket no vera w helmly donor docket no and robert l helmly donor docket no memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' gift_tax for as follows taxpayer docket number deficiency louise barnes john m barnes edwin l barnes frank s barnes jr mary anne g barnes jean d barnes vera w helmly robert l helmly the issues for decision are dollar_figure big_number big_number big_number big_number big_number big_number big_number whether the fair_market_value of home telephone co voting common_stock in january and date was dollar_figure per share as respondent contends dollar_figure per share as petitioners contend or some other amount we hold that it was dollar_figure per share whether the fair_market_value of rock hill telephone co nonvoting common_stock in date was dollar_figure per share as respondent contends dollar_figure per share on december and and dollar_figure per share on date as petitioners contend or some other amount we hold that it was dollar_figure per share on december and and dollar_figure per share on date section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact a petitioners petitioners lived in south carolina when they filed the petitions in these cases edwin l barnes and louise barnes are married frank s barnes jr and mary anne g barnes are married john m barnes and jean d barnes are married edwin frank and john barnes are brothers and are the children of francis may barnes and frank s barnes sr they are the grandsons of e l and mary sanders barnes ladson a barnes sr who was one of three sons of e l barnes died on date ladson a barnes jr was the son of ladson a barnes sr vera w helmly and robert l helmly the helmlys are married b rock hill telephone co rock hill telephone co rock hill was organized in under the laws of south carolina it is primarily engaged in the business of providing local_telephone_service in the city of rock hill south carolina and in york and chester counties ownership of rock hill at all times relevant to this case rock hill had outstanding big_number shares of voting stock2 and big_number shares of nonvoting common_stock the members of rock hill's board_of on date immediately before the gifts in question the voting common_stock of rock hill was held as follows shareholder number of shares percentage estate of ladson a barnes edwin l barnes john m barnes frank s barnes jr rebecca b francis trustee for ladson barnes jr trust oma w barnes ladson a barnes jr total big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date immediately before the gifts in question the nonvoting common_stock of rock hill was held as follows shareholder number of shares percentage estate of ladson a barnes edwin l barnes john m barnes frank s barnes jr rebecca b francis trustee oma w barnes ladson a barnes jr edwin l barnes jr mary lea b tyler big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continued directors were frank barnes jr john barnes willard k gaillard edwin barnes and ladson barnes jr in e l barnes acquired the stock of rock hill rock hill has been owned and operated by the barnes family for more than years the barnes family has taken steps described below to preserve its control of rock hill there have been no sales of rock hill common_stock since frank barnes jr and edwin barnes began working for rock hill in frank barnes jr was president chief_executive_officer and chairman of the board_of directors in edwin barnes was its secretary and treasurer in john barnes was one of rock hill's vice presidents in four members of the fourth generation of the barnes family ie great-grandchildren of e l barnes worked for rock hill continued estate of francis m barnes charles douglas barnes anne b grant bryant g barnes frank s barnes iii mary anne g barnes louise b barnes susan sanders barnes frances talbert barnes jean d barnes john m barnes jr j barnes jr c barnes trustees jean s barnes susan b ellis total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in a member of the fifth generation works for fort mill a subsidiary of rock hill the voting_trust frank barnes jr and his brothers intend to keep rock hill as a family owned business they control rock hill through a voting_trust frank barnes sr created the voting_trust on date to ensure that percent of rock hill's voting_stock would vote as a unit frank jr edwin and john the barneses are the trustees of the trust and together own percent of the voting_stock of rock hill in the barneses considered forming a holding_company to ensure that rock hill would remain in the family they also bought insurance at a time not stated in the record to avoid being required to sell shares of rock hill to pay death taxes rock hill's affiliates and subsidiaries in rock hill owned the following percentage of common_stock in fort mill telephone co lancaster telephone co and home telephone co percent owned by rock hill fort mill telephone co fort mill lancaster telephone co lancaster home telephone co home the fort mill lancaster and home service areas are predominantly rural the fort mill and lancaster service areas are contiguous fort mill provides service in york county lancaster provides service in lancaster and chester counties home is located in moncks corner south carolina and provides services in parts of berkeley dorchester and orangeburg counties rock hill has three television cable company subsidiaries great falls cablevision inc carolina telecom services inc and winnsboro ridgeway cablevision inc it also has three wholly owned subsidiaries associated data services inc stenseth directory service inc and associated telecom inc that provide services to the cable television and telecommunications industry telephone services provided by rock hill in rock hill converted its local service network to dial service it installed electromechanical toll switching equipment in and began offering touch tone service in rock hill replaced all of its electromechanical switching equipment with digital electronic switching equipment between and after it installed digital equipment rock hill offered new services including call waiting call forwarding and conference calling rock hill was converting from copper wires to fiber optics technology in date rock hill had capital expenses of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in rock hill's rates for local_telephone_service and special products are set by the south carolina public service commission scpsc the scpsc also regulates all intrastate service rates rock hill maintained big_number access lines on date each of these lines has access to inter-exchange carriers such as at t mci and sprint rock hill also owns a 5-percent interest in a consortium that provides cellular telephone service in rural south carolina dividends from to rock hill paid common_stock dividends as follows year total amount of dividends dividends per share dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this includes dollar_figure for a special nonrecurring dividend which rock hill declared on date payable on date rock hill's financial statement for and audited by kpmg peat marwick shows capital expenses of dollar_figure for the audited financial statement for and shows capital expenses of dollar_figure for the record does not explain the dollar_figure difference c home telephone co ownership of home at all times relevant to this case home had big_number outstanding shares of voting_stock and the members of home' sec_5 immediately before the gifts in question home common_stock was held as follows shareholder number of shares percentage rock hill robert l helmly sr vera w helmly edwin l barnes john m barnes frank s barnes jr d c bishop estate of harold h harvey f m and winona peagler lisa helmly john c guerry sr wanda helmly davis ladson a barnes jr richard e briscoe robert l helmly jr rebecca b francis trustee william shellie helmly sara helmly carroll dozier h helmly jewel o helmly estate of francis m barnes bryant g barnes frank s barnes iii estate of ladson a barnes george f briscoe anne fishburne briscoe richard e briscoe iii mary anne g barnes stephen shellie helmly winona h peagler mary elizabeth williams littlefield charles d barnes big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continued board_of directors were frank barnes jr john barnes edwin barnes robert helmly and dozier helmly home was formed in in moncks corner it was later incorporated as st johns telephone co st johns in a local electric utility bought st johns mary winter briscoe briscoe bought st johns and named it home telephone co in home had subscribers at the beginning of world war ii in briscoe sold home to her daughter and son-in-law thelma and s s helmly the parents of robert helmly sr at the end of world war ii home obtained a loan from the rural electrification administration to expand its services the loan enabled home to install its first dialing system robert helmly sr began to work for home when he was discharged from the navy in in thelma and s s continued john m barnes jr jean s barnes wandell k harvey carroll h harvey troy m harvey bennie h ordel patricia h welch lila g bobo edwin l barnes jr frances t barnes susan s barnes s a or virginia helmly mary lea tyler jean d barnes julie elizabeth helmly melissa grace davis total big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure helmly sold their shares of stock in home to their sons robert and dozier robert is president and chief_executive_officer of home dozier has been a director since in dozier sold some of his home stock back to the company for dollar_figure per share an amount that was a little above book_value in home's largest shareholder was rock hill telephone services provided by home home installed its first digital line in by all of home's service was digital home maintained big_number access lines on date each of these lines has access to inter-exchange carriers such as at t mci and sprint home's local telephone services rates are set by the scpsc home telecom inc home's wholly owned subsidiary home telecom inc home telecom became a partner with another company not otherwise identified in the record to provide cellular telephone service in the charleston metropolitan_statistical_area msa home telecom is a 25-percent nonmanaging partner in charleston-north charleston msa l p on date home telecom had about big_number customers dividends robert helmly has a conservative approach to paying dividends he believes that home's primary obligations are to modernize its plant and to reduce its debt this philosophy is similar to that of the management of rock hill from to home paid dividends to holders of its common_stock as follows year total amount of dividends dividends per share dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this includes dollar_figure for a special nonrecurring dividend resulting from the sale of home's interest in telecom u s a this includes dollar_figure for a special nonrecurring dividend resulting from concerns about impending tax law changes d petitioners' gifts of home and rock hill stock the helmlys made the following gifts of home stock in no of shares donee gifts on percent of stock wanda helmly davis lisa ann helmly gifts on robert helmly jr trust william helmly trust wanda helmly davis trust robert helmly jr trust william helmly trust lisa ann helmly trust wanda helmly davis trust lisa ann helmly trust jason cole davis trust robin e helmly trust phallan nicole helmly trust arden lin helmly trust william travus helmly trust preston fhorest helmly trust melissa grace davis dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mary anne and frank barnes made the following gifts of rock hill stock in no of shares donee gifts on percent of nonvoting_stock big_number big_number big_number big_number frank s barnes iii bryant g barnes anne b grant mary lea b taylor dollar_figure dollar_figure dollar_figure gifts on rita b shaw trust james bryant grant trust benjamin lea grant trust catherine iverson grant trust michael francis taylor trust robert graves taylor trust david bryant barnes trust emily ann barnes trust amanda emily barnes trust on date frank barnes gave big_number shares of rock hill nonvoting common_stock to mary anne barnes this stock was about dollar_figure percent of the total authorized and issued common both voting and nonvoting_stock and about dollar_figure percent of the total nonvoting common_stock louise and edwin barnes made the following gifts of rock hill stock on date no of shares donee big_number big_number big_number susan b ellis frances t barnes edwin barnes jr percent of stock dollar_figure dollar_figure on date edwin barnes gave big_number shares of rock hill nonvoting common_stock to louise barnes this stock was about dollar_figure percent of the total authorized and issued common both voting and nonvoting_stock and about dollar_figure percent of the total nonvoting common_stock jean and john barnes made the following gifts of rock hill stock on date no of shares donee big_number big_number big_number john barnes jr jean s barnes trust charles d barnes trust percent of stock dollar_figure dollar_figure on date john barnes gave big_number shares of rock hill nonvoting common_stock to jean barnes this stock was about dollar_figure percent of the total authorized and issued common both voting and nonvoting_stock and about dollar_figure percent of the total nonvoting common_stock rock hill stock and home stock were not registered or traded on the new york stock exchange the american stock exchange nasdaq over the counter or listed in national quotation bureau price reports the pink sheets e petitioners' gift_tax returns and the notices of deficiency the helmlys each agreed to treat each of their gifts as being made one-half by the other under sec_2513 mary ann and frank barnes louise and edwin barnes and jean and john barnes also elected to split their gifts under sec_2513 aus consultants valuation services group aus estimated that the fair_market_value of home's common_stock was dollar_figure in based on that estimate the helmlys each reported on their gift_tax returns that the fair_market_value of home's stock was dollar_figure per share aus estimated that the fair_market_value of rock hill's nonvoting common_stock was dollar_figure on date based on that estimate frank and mary anne barnes each reported on their gift_tax returns that the fair_market_value of rock hill's stock was dollar_figure per share and louise and edwin barnes and john the aus appraisals were admitted into evidence for the limited purpose of showing that they were sources of the factual descriptions of home and rock hill used in the report prepared by respondent's expert and jean barnes each reported on their gift_tax returns that the fair_market_value of rock hill's stock was dollar_figure per share ii opinion the issues for decision are the fair market values of home and rock hill stock that petitioners gave to their children and grandchildren in a fair_market_value fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts 411_us_546 sec_25_2512-1 gift_tax regs the fair_market_value of stock is a question of fact 325_f2d_934 8th cir affg tcmemo_1961_347 if selling prices for stock in a closely_held_corporation which is not listed on any exchange are not available then we decide its fair_market_value by considering factors such as the company's net_worth earning power dividend- paying capacity management goodwill position in the industry petitioners bear the burden of proving that respondent's determinations in the notices of deficiency are erroneous 290_us_111 and respondent bears the burden of proving the increased gift_tax deficiencies resulting from respondent's amended answers rule a however on this record our conclusions are not affected by who bears the burden_of_proof the economic outlook in its industry and the values of publicly traded stock of comparable corporations 79_tc_938 see sec_25_2512-2 gift_tax regs the weight to be given to these or other evidentiary factors depends on the facts of each case sec_25_2512-2 gift_tax regs b expert testimony both parties called expert witnesses to give their opinions about the value of the home and rock hill stock that petitioners gave to their children and grandchildren in we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert's opinion if any we will accept 86_tc_547 the expert witnesses at trial were dr scott d hakala hakala for respondent and george b hawkins hawkins for petitioner their opinions and the positions of the parties as to the per share value of home and rock hill stock at issue in these cases are as follows company application of discounts petitioners' returns petition petitioners' expert hawkins deficiency notices amended answers respondent's expert hakala home stock prediscounted value lack of marketability discounted value rock hill stock prediscounted value lack of marketability lack of voting power discounted value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure hawkins said that rock hill stock was worth dollar_figure per share as of date because of the dollar_figure special dividend payable on date c stock values before considering discount sec_1 hawkins' analysis we believe hawkins appropriately used the income capitalization and market or public guideline company9 methods to appraise home and rock hill stock he adjusted home's and rock hill's earnings per share to exclude the impact of unusual or nonrecurring income and expense items hawkins compared local or regional publicly traded telephone_companies to home and rock hill from those companies he derived multiples for price to latest year earnings price to 3-year average earnings price to latest year gross cash-flow price to 3-year average gross cash-flow dividend yield or capitalization of latest year's dividends and dividend yield on capitalization for 3-year average dividends he properly compared dividends_paid by home and rock hill to those paid_by the guideline companies excluding special nonrecurring dividends the income capitalization method is used to estimate the fair_market_value of income-producing property by considering the present_value of the future stream of income to be produced by that property see estate of bennett v commissioner tcmemo_1989_681 affd 932_f2d_1285 4th cir the market or public guideline company method is used to estimate the fair_market_value of a company's stock by comparing it with the stock of similar publicly traded ie guideline companies importance of dividend yield respondent contends that hawkins gave too much weight to the capitalization of dividends and the capitalization of 3-year average dividends multiples respondent points out that sec_25_2512-2 gift_tax regs and revrul_59_60 1959_1_cb_237 state that dividend-paying capacity should be considered in estimating the value of closely held stock and that the regulation does not say to consider actual dividends respondent contends that the capitalization of dividends method is unreliable and rarely used because the payment of dividends allegedly has little effect on the price of stock we disagree hawkins gave more weight to actual dividends than to price to earnings and price to gross cash-flow ratios because home and rock hill have significantly lower dividend payout ratios than the guideline companies the dividend payout rates10 of rock hill dollar_figure percent and home dollar_figure percent were considerably less than that of other guideline companies whose dividend payout rates ranged from dollar_figure percent to dollar_figure percent six of guideline companies paid dividends totaling more than percent of their net_income hawkins testified that a public dividend payout equals dividends excluding special dividends per share divided by the net_income available per share it measures the extent to which the company pays its earnings to shareholders company that has a much greater dividend payout than home and rock hill will also have higher stock prices respondent made no convincing argument in response a potential buyer of home and rock hill stock would reasonably assume that home and rock hill would continue to pay low dividends a prospective minority shareholder of home or rock hill stock would almost exclusively consider dividend yield rather than discounted cash-flow or income capitalization to estimate the value of stock in either of these companies because of the likelihood that he or she could only recoup his or her investment through dividends hawkins properly considered dividends to be the most significant factor because they are the principal means by which a prospective shareholder could obtain a return on his or her investment in home and rock hill where there are no sales available from which to ascertain the fair_market_value of closely held stock courts have considered the amount of dividends which the corporation has paid see 94_tc_193 40_tc_100 remanded on other grounds 344_f2d_763 6th cir 27_tc_671 estate of oman v commissioner tcmemo_1987_71 government expert used valuation based in part on capitalization of dividends dividends_paid can be more important than dividend-paying capacity in appraising minority interests because a minority shareholder cannot force the company to pay dividends even if it has the capacity to do so pratt valuing a business the analysis and appraisal of closely held companies respondent relies on driver v united_states ustc par big_number aftr 2d w d wis for the proposition that dividends are not a significant factor in valuing closely held stock in driver the decedent made gifts of a majority of the stock in a closely held telephone company in wisconsin the donee of the stock in driver received a majority interest in and control of the company in contrast the donees of rock hill nonvoting_stock had no right to participate in any decision related to the company and the donees of home stock had about percent of the voting_stock thus the donees here could not force the companies to pay dividends or salaries small stock premium hawkins included a small stock premium11 of percent in calculating the discount rate he used to capitalize home and rock a small stock premium is an increase in the discount rate used to capitalize the earnings_of the stock of small companies smaller than s p on the theory that their average rates of return are higher than those of large companies see pratt valuing a business the analysis and appraisal of closely held companie sec_165 hill's historic earnings respondent contends that hawkins should not have included a small stock premium we agree in 101_tc_412 we declined to apply a small stock premium because the taxpayer's expert did not provide evidence that an investment in the corporation in question was riskier simply because of its small size like the expert in estate of jung hawkins did not show that home and rock hill were riskier merely because they are small on the contrary he concluded that home and rock hill are financially sound and that investments in home and rock hill were much less risky than in other comparably sized companies since the business of home and rock hill is highly regulated hakala's analysis we believe that hakala did not adequately consider that a neither home nor rock hill stock is likely to be sold b the barnes and helmly families intend to retain control of their companies c home and rock hill paid low dividends d rock hill nonvoting_stock had no right to participate in any decision related to the company and home voting_stock had about a percent vote that was ineffectual and e an owner of a percent interest in either home or rock hill would find it hard to resell his or her interest hakala admitted that rock hill will not be sold or taken public hakala used the market or guideline company approach to estimate the value of home and rock hill stock but he excluded three companies that hawkins used as comparable sec_12 because he did not have their market trading prices as of the valuation_date in contrast hawkins apparently easily obtained the stock prices by contacting the companies because of errors in preparing hakala's report key data relating to the discounted cash-flow method for home and rock hill was not available at trial for petitioners to cross- examinedollar_figure thus we could not consider hakala's discounted cash- flow method without prejudicing petitioners we could consider only hakala's market guideline method which weakened the persuasiveness of his opinion unlike hawkins hakala did not visit home or rock hill interview the management of home or rock hill or make any other factual investigation conclusion we conclude that hawkins' methodology was reasonable except for his use of a small company stock premium hakala did not use as comparables concord telephone mid- plains telephone and north pittsburgh systems we denied respondent's posttrial motion to reopen the record to supplement hakala's report because of the risk of prejudice to petitioners d discount sec_1 lack of marketability a discount for lack of marketability may apply to minority interests in closely held corporations because there is no ready market for those shares estate of andrews v commissioner t c pincite respondent agrees that petitioners are entitled to lack of marketability discounts for home and rock hill stock hawkins applied a 40-percent discount for lack of marketability to his estimate of the value dollar_figure of the home stock and a 45-percent discount to the value dollar_figure of the rock hill stock hakala applied discounts of percent for lack of marketability to his estimate of the values of the home dollar_figure and rock hill dollar_figure stock we agree with hawkins' use of and percent discounts because a the barnes family has controlled rock hill for years and the helmly and barnes families have controlled home for years b both families intend to keep control of the companies c the families have taken steps such as implementing a voting_trust bringing the younger generations into the business and buying insurance to avoid having to sell shares to pay death taxes d home and rock hill pay much lower dividends than the guideline companies e there have been no sales of rock hill stock and only limited family and insider sales of home stock at about book_value f the home and the rock hill stocks are not registered or traded on any exchange or over the counter and g the home and the rock hill stocks represent very small minority interests that have no ability to direct the affairs of either company or cause the sale of its assets these facts support application of an above average discount for lack of marketability respondent disagrees with hawkins' use of some studies of sales of restricted_stock and initial public offerings which respondent claims contained errors respondent also asserts that the companies in the studies used by hawkins were not comparable to home and rock hill respondent points out that hawkins did not relate the companies in the studies to home and rock hill in terms of marketability size profitability history risk speculativeness or growth however hakala also failed to compare the companies in the studies to home and rock hill on those points hawkins and hakala mostly cited the same studies hakala cited eight studies in which the average discount for lack of marketability ranged from percent to percent he stocks with low dividends typically suffer more from lack of marketability than stocks with high dividends pratt supra pincite acknowledged that the typical discount cited for restricted stock15 i sec_35 percent and said that the unregistered stock in a closely_held_corporation is subject_to a larger discount than that applied to restricted stocks his explanation of his use of a 25-percent discount for lack of marketability was not convincing nonvoting_stock prospective buyers will pay a premium for shares with voting power or obtain a discount for nonvoting shares 566_fsupp_904 d mass voting shares appraised percent higher than nonvoting shares kosman v commissioner tcmemo_1996_112 nonvoting shares discounted by percent estate of winkler v commissioner tcmemo_1989_231 hawkins applied a discount of dollar_figure percent for lack of voting power to the value dollar_figure of the rock hill stock hawkins based this discount on a study of public companies with voting and nonvoting shares the study found that the average discount for nonvoting_stock was dollar_figure percent hakala discounted the nonvoting_stock of rock hill by an additional percent we find that hawkins' use of a 66-percent discount for nonvoting_stock was reasonable under sec rule b c f_r sec restricted securities eventually become freely tradeable through either registration or the passage of time conclusion--discounts based on the arguments of the parties and the record we conclude that discounts for lack of marketability of percent for the home stock and percent for the rock hill stock are appropriate we further conclude that a 66-percent discount for nonvoting_stock is appropriate for the rock hill stock see estate of lauder v commissioner tcmemo_1994_527 discount for lack of liquidity or marketability martin v commissioner tcmemo_1985_424 discount for marketability minority considerations e conclusion we conclude that the fair_market_value per share of the stock of home that the helmlys gave to their children and grandchildren was dollar_figure per share in january and date and that the fair_market_value of the stock of rock hill that the barneses gave to their children was dollar_figure per share on december and and dollar_figure per share on december dollar_figure to reflect the foregoing under rule decisions will be entered the values of home and rock hill stock reported on petitioners' returns dollar_figure and dollar_figure dollar_figure respectively are admissions by petitioners and will not be overcome without cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 petitioners have met this burden
